Title: From George Washington to Sidi Mohammed, 1 December 1789
From: Washington, George
To: Sidi Mohammed (Muhammed)


          
            [New York, 1 December 1789]
          
          Since the Date of the Letter, which the late Congress, by their President, addressed to your Imperial Majesty, the United States of America have thought proper to change their Government, and to institute a new one, agreeable to the Constitution, of which I have the Honor of, herewith, enclosing a Copy. The Time necessarily employed in this arduous Task, and the Derangements occasioned by so great, though peaceable a Revolution, will apologize, and account for your Majesty’s not having received those regular Advices, and Marks of Attention, from the United States, which the Friendship and Magnanimity of your Conduct, towards them, afforded Reason to expect.
          The United States, having unanimously appointed me to the supreme executive Authority, in this Nation, your Majesty’s Letter of the 17th August 1788, which, by Reason of the Dissolution of the late Government, remained unanswered, has been delivered to me. I have also received the Letters which your Imperial Majesty has been so kind as to write, in Favor of the United States, to the Bashaws of Tunis and Tripoli, and I present to you the sincere acknowledgments, and Thanks of the United States, for this important Mark of your Friendship for them.
          We greatly regret that the hostile Disposition of those Regencies, towards this Nation, who have never injured them, is not to be removed, on Terms in our Power to comply with. Within our Territories there are no Mines, either of Gold, or Silver, and this young Nation, just recovering from the Waste and Desolation of

a long War, have not, as yet, had Time to acquire Riches by Agriculture and Commerce. But our Soil is bountiful, and our People industrious; and we have Reason to flatter ourselves, that we shall gradually become useful to our Friends.
          The Encouragement which your Majesty has been pleased, generously, to give to our Commerce with your Dominions; the Punctuality with which you have caused the Treaty with us to be observed, and the just and generous Measures taken, in the Case of Captain Proctor, made a deep Impression on the United States, and confirm their Respect for, and Attachment to your Imperial Majesty.
          It gives me Pleasure to have this Opportunity of assuring your Majesty that, while I remain at the Head of this Nation, I shall not cease to promote every Measure that may conduce to the Friendship and Harmony, which so happily subsist between your Empire and them, and shall esteem myself happy in every Occasion of convincing your Majesty of the high Sense (which in common with the whole Nation) I entertain of the Magnanimity, Wisdom, and Benevolence of your Majesty.
          In the Course of the approaching Winter, the national Legislature (which is called by the former Name of Congress) will assemble, and I shall take Care that Nothing be omitted that may be necessary to cause the Correspondence, between our Countries, to be maintained and conducted in a Manner agreeable to your Majesty, and satisfactory to all the Parties concerned in it.
          May the Almighty bless your Imperial Majesty, our great and magnanimous Friend, with his constant Guidance and Protection. Written at the City of New York the first Day of December 1789.
          
            Go: Washington
          
        